DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 and 09/15/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190239170-A1 to Thangarasa et al. from heron Thangarasa in view of US-20200067590-A1 to Wang et al. from here on Wang, and US-20130114457-A1 to Han et al. from hereon Han.

Regarding claim 7 Thangarasa teaches a terminal (Fig. 3, P. 163, discloses a terminal described as a wireless device i.e. UE, device 300) comprising: a control section that determines (Fig. 3, P.163, discloses a control section that determines described as a wireless device for determining a reporting configuration where processing circuits 301 comprises modules 311 313, 315, 317, 319, and 321), but does not teach...based on a threshold of a value of a Power Headroom (PH), a step size of the value of PH per increase of an index related to the PH; and a transmitting section that transmits a Power Headroom Report (PHR) including the index.

Wang teaches...based on a threshold of a value of a Power Headroom (PH) (P.85, discloses UE400 performing a check on power header room where the PHR has a certain PHR threshold 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thangarasa by incorporating the teachings of Wang because it allows an apparatus or method to allow transmission of beam reports allowing the ability to work in different modes including fallback while introducing efficiency in the overhead (Wang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Han teaches.... and, a transmitting section that transmits a Power Headroom Report (PHR) including the index (P. and P. 37, further discloses the transmission of Power Heard Report including the index described as the power headroom value and the index that needs to be reported also known as power headroom level and the index also carried in the report)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thangarasa by incorporating the teachings of Han because it allows an apparatus or method to transmit and receive power headroom 

Regarding claim 10 Thangarasa teaches a radio communication method for a terminal (Fig. 3, P. 163, discloses a terminal described as a wireless device i.e. UE, device 300), comprising: Determining (Fig. 3, P.163, discloses a control section that determines described as a wireless device for determining a reporting configuration where processing circuits 301 comprises modules 311 313, 315, 317, 319, and 321), but does not teach...based on a threshold of a value of a Power Headroom (PH), a step size of the value of PH per increase of an index related to the PH; and transmitting a Power Headroom Report (PHR) including the index.

Wang teaches...based on a threshold of a value of a Power Headroom (PH) (P.85, discloses UE 400 performing a check on power header room where the PHR has a certain PHR threshold where the threshold can be predefined or configured by higher layer signaling ), and a step size of the value of PH per increase of an index related to the PH (P.124-125, discloses a step size of the value of the power headroom (PH) per increase of an index related to the PH described as the report where the value is defined by a 7 bit value in the target range [-140, -44] with 1 dB step size)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thangarasa by incorporating the teachings 

Han teaches.... and, a transmitting section that transmits a Power Headroom Report (PHR) including the index (P. and P. 37, further discloses the transmission of Power Heard Report including the index described as the power headroom value and the index that needs to be reported also known as power headroom level and the index also carried in the report)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thangarasa by incorporating the teachings of Han because it allows an apparatus or method to transmit and receive power headroom reports when conditions are satisfied such as thresholds, operands, and control data information (Han, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Thangarasa teaches a system comprising a terminal and a base station, wherein the terminal comprises (Fig. 1, discloses a system, and Fig. 6 discloses a base station described as a network node): a control section that determines (Fig. 3, P.163, discloses a control section that determines described as a wireless device for determining a reporting 

Wang teaches...based on a threshold of a value of a Power Headroom (PH) (P.85, discloses UE400 performing a check on power header room where the PHR has a certain PHR threshold where the threshold can be predefined or configured by higher layer signaling ), and a step size of the value of PH per increase of an index related to the PH (P.124-125, discloses a step size of the value of the power headroom (PH) per increase of an index related to the PH described as the report where the value is defined by a 7 bit value in the target range [-140, -44] with 1 dB step size)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thangarasa by incorporating the teachings of Wang because it allows an apparatus or method to allow transmission of beam reports allowing the ability to work in different modes including fallback while introducing efficiency in the overhead (Wang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Han teaches.... and, a transmitting section that transmits a Power Headroom Report (PHR) including the index (P. and P. 37, further discloses the transmission of Power Heard Report including the index described as the power headroom value and the index that needs to be reported also known as power headroom level and the index also carried in the report)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thangarasa by incorporating the teachings of Han because it allows an apparatus or method to transmit and receive power headroom reports when conditions are satisfied such as thresholds, operands, and control data information (Han, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US-20190239170-A1 to Thangarasa et al. from heron Thangarasa, US-20200067590-A1 to Wang et al. from here on Wang, and US-20130114457-A1 to Han et al. from hereon Han in view of US-20200280933-A1 to Liu et al. from hereon Liu.

Regarding claim 8 Thangarasa, Wang, and Han teach the terminal according to claim 7, but do not teach...wherein the transmitting section transmits an index related to maximum transmit power, and the step size is determined independently from the maximum transmit power based on a threshold of a value of a Power Headroom (PH).

Liu teaches... wherein the transmitting section transmits an index related to maximum transmit power, and the step size is determined independently from the maximum transmit power based on a threshold of a value of a Power Headroom (PH) (P.95 discloses the maximum transmit power may be different for UL carriers, the power headroom range and granularity for each may be different and may be adapted accordingly; different tables levels may be provided each having its own granularity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thangarasa, Wang, and Han by incorporating the teachings of Liu because it allows an apparatus or method to allow signaling of power headroom to a network in a cell with multiple carriers and allowing the base station to use that information to support multiple carriers (Liu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US-20190239170-A1 to Thangarasa et al. from heron Thangarasa, US-20200067590-A1 to Wang et al. from here on Wang, and US-20130114457-A1 to Han et al. from hereon Han in view of US-6801759-B1 to Saifuddin.

Regarding claim 9 Thangarasa, Wang, and Han teach the terminal according to claim 7, but does not teach...wherein the step size includes a first value and a second value, the first value being one and the second value being two.

Saifuddin teaches... wherein the step size includes a first value and a second value, the first value being one and the second value being two (Col. 3, Lns. 20-22, discloses the usage of 1 bit to indicate a first and second value)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thangarasa, Wang, and Han by incorporating the teachings of Saifuddin because it allows an apparatus or method to allow a flexible configuration where step size is adjusted in this example 1 bit (Saifuddin, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US-20190239170-A1 to Thangarasa et al. from heron Thangarasa, US-20200067590-A1 to Wang et al. from here on Wang, US-20130114457-A1 to Han et al. from hereon Han and US-20200280933-A1 to Liu et al. from hereon Liu in view of US-6801759-B1 to Saifuddin.

Regarding claim 12 Thangarasa, Wang, Han, and Liu teach the terminal according to claim 8, but does not teach...wherein the step size includes a first value and a second value, the first value being one and the second value being two.

Saifuddin teaches... wherein the step size includes a first value and a second value, the first value being one and the second value being two (Col. 3, Lns. 20-22, discloses the usage of 1 bit to indicate a first and second value)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Thangarasa, Wang, Han, and Liu by incorporating the teachings of Saifuddin because it allows an apparatus or method to allow a flexible configuration where step size is adjusted in this example 1 bit (Saifuddin, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: CN103596216A to Liang discloses (Page 3, Ln. 59, discloses a power headroom value that is preset or determined based on the number of statistics (samples); US-20170223641-A1 to Haim discloses the handling of power backoff.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476